DETAILED ACTION
	This is the first Office action on the merits. Claims 1-13 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on November 22, 2019. It is noted, however, that applicant has not filed a certified copy of the IT102019000021957 application as required by 37 CFR 1.55.
While an Interim Copy has been received, it was not accompanied by the requisite statement
from Applicant that “the copy filed in the Office is a true copy of the original application as filed in the
foreign country (or intellectual property authority)” as required by 37 CFR 1.55(j), and therefore without
that statement cannot substitute for a certified copy.
Information Disclosure Statement
The Information Disclosure Statement filed November 20, 2020 was received and considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the respective spoke comprising tightening means (claim 7), the safety elements and corresponding second hole portion comprising non-removable engagement means (claim 10), and the safety elements and each corresponding second hole portion comprising elastic engagement means (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because Fig. 2 appears to have a portion missing at the rim.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In Para. [0049], reference character "14" is used to designate retaining surface, but it is also used to designate second hole portion elsewhere in the disclosure.
In Para. [0058], the phrase “rim hub” should be replaced with - -wheel hub- - to more accurately describe Applicant’s invention.
Appropriate correction is required.
The use of the term "Seeger", which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitation “removable engagement means” recited in line 4 of claim 5 is being interpreted under 35 U.S.C. 112(f). Para. [0054] of the specification defines removable engagement means as an outer thread of each safety element and a complementary inner thread of the second hole portion. Use of the term removable engagement means will be interpreted as such within the claims.
The claim limitation “tightening means” recited in line 3 of claim 7 is being interpreted under 35 U.S.C. 112(f).
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means of a thrust force in claim 1, means of a threaded coupling in claim 9, non-removable engagement means in claim 10, and elastic engagement means in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "said removable engagement means" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “said removable engagement means” is the first and thus removable engagement means have not been defined within the claim.
Claim limitation “tightening means” of claim 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 8 recites the limitation "said rim hub" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “said rim hub” is the first and thus a rim hub has not been defined within the claim.
Regarding Claim 10, the term “preferably” renders the claim indefinite because it is unclear whether the limitation following the term is part of the claimed invention.
Regarding Claim 11, the term “preferably” renders the claim indefinite because it is unclear whether the limitation following the term is part of the claimed invention.
Claim 11 contains the trademark/trade name Seeger.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an elastic ring and, accordingly, the identification/description is indefinite.
Claim 9 is indefinite due to its dependency from the indefinite claims rejected above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2360029 A1 (Miyamoto) in view of EP 1101631 A1 (Mercat et al.).
Regarding Claim 1, Miyamoto discloses (Para. [0020]-[0032]; Figs. 1-5C) a spoked wheel structure (spoke wheel W1) for a vehicle, comprising: a wheel rim (5) comprising a channel (bead seat portions 22 and drop portion 25) for accommodating a tire; a wheel hub (1) arranged centrally with respect to said wheel rim adapted to be rotatably mounted with respect to said vehicle; a plurality of wheel spokes (2) mounted interposed and tightened between said wheel hub (1) and said wheel rim (5), wherein each wheel spoke of said plurality defines a proximal spoke end (portion 4 connects to nipple 6 and attaches to hub 1 at nipple receiving hole 21a) configured to be fixed to said hub and an opposite distal spoke end (head portion 3) configured to be fixed to said wheel rim, and wherein each wheel spoke (2) of said plurality comprises an elongated spoke stem (body portion 2b) extending along a spoke axis (P-Q) between said proximal spoke end and said distal spoke end, and an enlarged spoke head (head portion 3) at said distal spoke end; wherein said wheel rim (5) comprises a plurality of spoke engaging seats (projecting portion 92), each of said seats being configured to receive and retain a respective spoke of said plurality of spokes at said distal spoke end, said each spoke seat comprising a through hole comprising a first hole portion (spoke receiving hole 11) configured to allow the passage of the stem of said respective spoke (2), a second hole portion (concave portion 102) having a larger diameter than that of the first hole portion and configured to allow the passage of the enlarged spoke head, a retaining surface (stepped portion 15) which joins the first hole portion (11) to the second hole portion (102) and configured to abuttingly retain said enlarged head (3) of said respective spoke when said respective spoke is tightened between said wheel rim and said wheel hub, wherein said wheel structure comprises a plurality of safety elements (cap 12), each of said safety elements being engageable in a corresponding seat (92) of said plurality of spoke seats (Para. [0022]).
Miyamoto does not disclose the safety elements press said enlarged head of said respective spoke against said retaining surface by means of a thrust force exerted along said spoke axis (R-R) and oriented from said wheel rim towards said wheel hub.
	However, Mercat et al. teaches (Para. [0027]-[0031], [0053]-[0061]; Figs. 1-2, 7-11) a member (52) to attach a spoke (12) to a rim (1) wherein an insert (59) may exert pressure on the spoke head (17) against the retaining seat (16) oriented from the rim (1) to the hub (not shown).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cap disclosed by Miyamoto to press the head of the spoke against the retaining surface, such as taught by Mercat et al., to ensure elastic retention of the spoke.
Regarding Claim 2, Miyamoto and Mercat et al. teach the spoked wheel structure of claim 1, as discussed above. Miyamoto further discloses (Para. [0022], [0030]; Figs. 1-5C) each of said safety elements (cap 12) is configured to be inserted into said second hole portion (concave portion 102), interposing said enlarged spoke head (3) between said retaining surface (stepped portion 15) and said safety element (12). 
Miyamoto does not disclose the safety element abuts against said enlarged spoke head on the opposite side with respect to said elongated spoke stem.
However, Mercat et al. teaches Mercat et al. teaches (Para. [0027]-[0031], [0053]-[0061]; Figs. 1-2, 7-11) a member (52) to attach a spoke (12) to a rim (1) wherein an insert (59) may abut against the spoke head (17) on the opposite side with respect to the spoke stem (shown at 12 of Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cap disclosed by Miyamoto to abut against the spoke head, such as taught by Mercat et al., to ensure elastic retention of the spoke.
Regarding Claim 12, Miyamoto and Mercat et al. teach the spoked wheel structure of claim 1, as discussed above. Miyamoto further discloses (Para. [0022], [0030]; Figs. 1-5C) said channel (bead seats 22 and drop portion 25) for accommodating a tire is configured to form, together with the tire, a sealed chamber of the tubeless type.
Miyamoto does not disclose said plurality of spokes is connected to said wheel rim outside said sealed chamber.
However, Mercat et al. teaches a plurality of spokes (12) connected to wheel rim (1) outside of the channel (upper bridge section 3) that forms the sealed chamber.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spoked wheel structure disclosed by Miyamoto to have the spokes connected to the rim outside of the chamber, such as taught by Mercat et al., to prevent air from escaping out of the chamber.
Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Mercat et al. as applied to claim 5 above, and further in view of EP 1619043 A2 (Barioni), cited in the IDS.
Regarding Claim 5, Miyamoto and Mercat et al. teach the spoked wheel structure of claim 1, as discussed above.
Miyamoto and Mercat et al. do not disclose each of said safety elements of said plurality and each corresponding second hole portion of the spoke seat comprise removable engagement means for removably engaging said each safety element in said second hole portion.
However, Barioni teaches (Para. [0006]-[0010]; Figs. 1-4) a plug (4) seated in a counterbore (12) of hole (3) with threads corresponding to threads (5) of the hole (3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spoked wheel structure disclosed by Miyamoto, as modified by Mercat et al., to have corresponding threads on the cap and concave portion of the spoke seat, such as taught by Barioni, in order to attach the cap to the rim.
Regarding Claim 11, Miyamoto and Mercat et al. teach the spoked wheel structure of claim 1, as discussed above.
Miyamoto and Mercat et al. do not disclose each of said safety elements of said plurality and each corresponding second hole portion of said spoke seat comprise elastic engagement means, preferably selected from: Seeger ring, cotter pin.
However, Barioni teaches (Para. [0006]-[0010]; Figs. 1-4) a plug (4) seated in a counterbore (12) of hole (3), with a restrain ring (11) in between the plug (4) and the surface of the rim at the counterbore (12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spoked wheel structure disclosed by Miyamoto, as modified by Mercat et al., to have an elastic ring, such as taught by Barioni, in order to maintain a tight seal at the spoke hole.
Allowable Subject Matter
Claims 3-4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose wheels with spoke attachment features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617